FORM OF NOTE

 

THE ISSUANCE OF THIS PROMISSORY NOTE, AND THE SECURITIES INTO WHICH IT IS
CONVERTIBLE (COLLECTIVELY, THE “SECURITIES”), HAVE NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE. THE SECURITIES ARE BEING OFFERED PURSUANT TO CLAIMED EXEMPTIONS FROM
REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”). THE SECURITIES ARE “RESTRICTED SECURITIES” AND MAY NOT BE
OFFERED OR RESOLD UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT, OR
ELIGIBLE TO BE OFFERED OR SOLD PURSUANT TO AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS. THE COMPANY MAY REQUIRE THAT IT BE PROVIDED WITH
OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE. FURTHER, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH THE ACT.

 

CRYOPORT, INC.

 

US $____________

 

This Promissory Note (the “Note”) is issued as of ______________ by Cryoport,
Inc., a Nevada corporation (the “Company”), to ___________ (together with its
permitted successors and assigns, the “Holder”) with an address of
__________________ pursuant to exemptions from registration under the Securities
Act of 1933, as amended.

 

ARTICLE I.

 

Section 1.01 Principal and Interest. The Company hereby promises to pay on the
Maturity Date specified in Section 1.02 the principal sum of US $_________ and
interest on such principal balance at the annual rate of five percent (5%).

 

Section 1.02 Maturity Date. All unpaid principal and accrued interest hereunder
shall be paid on June 30, 2014.

 

Section 1.03 Optional Conversion to Preferred Stock.

 

(a) Equity Offering. The Company is currently in negotiations with prospective
investors for the issuance by the Company of equity securities. These securities
may be common stock or preferred stock and may or may not involve the issuance
of warrants to purchase equity in the Company. The terms of such equity
securities have yet to be established and there can be no assurance that such
equity securities will be issued. In the event, however, that the Company shall
issue one or more types of equity securities (a “Transaction”) before the
maturity of this Note, the Company shall in each event notify the Holder in
writing within ten (10) days of such issuance of the terms of the Transaction
and the Holder shall have the option until ten (10) days after such notice to
convert all or a portion of the principal and accrued interest under this Note
into the equity securities that were issued by the Company at a per share (or
per unit) price that is equal to 90% of the per share (or per unit) price
offered in such Transaction, but otherwise on the same terms that the Company
issued said securities in such Transaction. The Company shall not issue
fractional shares upon a conversion. If the application of the conversion price
shall contemplate issuance of less than a half share, such fractional share
shall not be issued and no payment shall be made to the converting Holder and
should such application result in the issuance of a half or greater fractional
share, such fractional share shall be rounded up to the next full share.

 



 

 

 

(b) Company Discretion.

 

(i) At any time after January 31, 2014, the Company may, but is not required to,
offer the Holder the right to convert all or a portion of the principal and
accrued interest under this Note into units consisting of shares of common stock
of the Company (“Common Stock”) and a warrant to purchase additional shares of
Common Stock. The number of shares of the Common Stock issued upon conversion
will be based on a conversion price that is equal to 70% of the average VWAP (as
defined below) of the Common Stock for the ten (10) consecutive trading days
immediately prior to the date of such offer. For each share of Common Stock
issued in such conversion, the Holder will be issued the right to purchase,
pursuant to a warrant, one share of Common Stock at an exercise price equal to
the 110% of such average VWAP. Such warrant will expire approximately five years
from issuance and will otherwise be in the same form as the warrant issued to
the Holder in connection with the issuance of this Note. If the Company decides
to make such an offer, the Company shall in each event notify the Holder in
writing and the Holder shall have the option until ten (10) days after such
notice to convert all or a portion of the principal and accrued interest under
this Note into Units pursuant to the terms of such notice. The Company shall not
issue fractional shares upon a conversion. If the application of the conversion
price shall contemplate issuance of less than a half share, such fractional
share shall not be issued and no payment shall be made to the converting Holder
and should such application result in the issuance of a half or greater
fractional share, such fractional share shall be rounded up to the next full
share.

 

(ii) “VWAP” means the volume-weighted average trading price of the Common Stock
for the applicable period (which must be calculated utilizing days in which the
Common Stock actually trade); the VWAP shall be determined by dividing the
aggregate sale price of all Common Stock sold on the applicable exchange or
market, as the case may be, over the applicable period by the total number of
Common Stock so sold.

 

(c) Restrictive Legend. The certificates evidencing the Common Stock may bear
the following or any similar legend (in addition to any other legends that may
be required):

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 

ARTICLE II.

 

Section 2.01 No Prepayment. This Note may not be prepaid by the Company without
the express written consent of the Holder.

 

Section 2.02 Pari Passu With Other Notes. The payment of this Note and other
similar notes issued for up to an aggregate principal sum of $1,000,000 shall be
made in full by the Company and if the Company is unable to fully repay all such
notes, then payment shall be on a pari passu basis.

 

ARTICLE III.

 

Section 3.01 Re-issuance of Note. Should the Holder elect to convert a part, but
not all, of the unpaid principal amount then owing to the Holder under this
Note, then the Company shall reissue a new Note in the same form as this Note to
reflect the new principal amount and the accrued and unpaid interest which was
not converted.

 

Section 3.02 Notices. Notices regarding this Note shall be sent to the parties
at the following addresses, unless a party notifies the other parties, in
writing, of a change of address:

 



 

 

 

If to the Holder, to:          

 

If to the Company: Cryoport, Inc.     Attn: Chief Financial Officer     20382
Barents Sea Circle     Lake Forest, CA 92101  

 

Section 3.03 Governing Law. This Note shall be deemed to be made under and shall
be construed in accordance with the laws of the state of Nevada without giving
effect to the principals of conflict of laws thereof.

 

Section 3.04 Severability. The invalidity of any of the provisions of this Note
shall not invalidate or otherwise affect any of the other provisions of this
Note, which shall remain in full force and effect.

 

Section 3.05 Entire Agreement and Amendments. This Note represents the entire
agreement between the parties hereto with respect to the subject matter hereof
and there are no representations, warranties or commitments, except as set forth
herein. This Note may be amended only by an instrument in writing executed by
the parties hereto.

 

Section 3.06. No Waiver, Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part any party, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

 

Section 3.07 Waiver of Trial by Jury. To the extent permitted by applicable Law,
each of the parties irrevocably waives all right of trial by jury in any action,
proceeding or counterclaim arising out of or in connection with this Note or any
matter arising hereunder.

 

Section .3.08 Legal Holidays. In any case where the date on which any payment is
due to any Holder shall not be a business day, then any such payment need not be
made on such date, but may be made on the next succeeding business day with the
same force and effect as if made on the date on which nominally due, and no
interest shall accrue for the period from and after any such nominal date.

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.

 

 

 

  CRYOPORT, INC.         By: ___________________________________     a duly
authorized officer

  

 

